         Case 1:19-cv-07541-ALC-SLC Document 108 Filed 06/15/21 Page 1 of 1

                                        Susman Godfrey l.l.p.
                                         a registered limited liability part nership
                                                        SUITE 3800
                                                   1201 THIRD AVENUE
                                          SEATTLE, WASHINGTON 98101-3000
                                                       (206) 516-3880
                                                     FAX (206) 516-3883
                                                    www.susmangodfrey.com
                                                       __________
        Suite 5100                                       Suite 1400                                   32nd Floor
   1000 Louisiana Street                          1900 Avenue of the Stars                   1301 Avenue of the Americas
Houston, Texas 77002-5096                    Los Angeles, California 90067-6029            New York, New York 10019-6023
     (713) 651-9366                                   (310) 789-3100                              (212) 336-8330
        __________                                        __________                                  __________

                                Alex Aiken
                                                                                         E-Mail AAiken@susmangodfrey.com
                       Direct Dial (206) 505-3813




          June 14, 2021

          Via ECF

          Hon. Sarah L. Cave
          Daniel Patrick Moynihan United States Courthouse
          500 Pearl St.
          New York, NY 10007-1312

          Re:       Bernstein v. Cengage Learning, Inc., Case No. 1:19-cv-07541-ALC-SLC
                    – Joint Request for Cancellation of June 16, 2021 Status Conference

          Dear Magistrate Judge Cave:

                  The parties to the above-captioned action write to respectfully request that
          the Court cancel the telephonic conference set for Wednesday, June 16, 2021, at
          2:00 pm. See Dkt. 106. Plaintiffs have informed Cengage that they are not
          requesting additional information relating to a sample of MindTap works pursuant
          to Paragraph 3 of the Court’s April 7, 2021 Order (Dkt. 89) at this time, and, as
          such, the parties have met and conferred and agree that there are no active disputes
          that need to be discussed with the Court. This conference was previously adjourned
          from May 24, 2021 at the request of the parties. No other requests for an
          adjournment or cancellation of this conference have been made.

          Respectfully submitted,                              The parties' joint letter-motion requesting a cancellation
                                                               of the June 16, 2021 telephone conference (ECF No. 107)
                                                               is GRANTED, and the conference is CANCELLED.

                                                               The Clerk of Court is respectfully directed to close ECF No.
                                                               107.
          Alexander W. Aiken
                                                               SO ORDERED 6/15/2021
          Cc:       All counsel or record
